CCA 20080009. Notice is hereby given that a certificate for review of the decision of the Army Court of Criminal Appeals was filed under Rule 22 on this date, on the following issue:
WHETHER THE ARMY COURT OF CRIMINAL APPEALS ERRED AS A MATTER OF LAW WHEN IT HELD THAT THE MILITARY JUDGE’S INSTRUCTION ON 18 U.S.C. § 2422(B), WHICH INSTRUCTION USED THE TERM INTERNET INSTEAD OF ANY FACILITY OR MEANS OF INTERSTATE OR FOREIGN COMMERCE, WAS ERRONEOUS.
On May 23, 2011, the Court issued an order under Docket No. 11-0239/AR, granting Appellant’s petition for grant of review. Appellant will file a brief and Joint Appendix on the granted issue, the specified issue and the issue certified by the Judge Advocate General on or before July 14, 2011. Appellee’s brief will be filed no later than 30 days after the filing of Appellant’s brief. Appellant may file a reply no later than 10 days after the filing of Appellee’s brief.